NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRIAN KERRY O’KEEFE,                            No. 18-16418

                Plaintiff-Appellant,            D.C. No. 3:18-cv-00100-RCJ-WGC

 v.
                                                MEMORANDUM*
UNITED STATES DISTRICT COURT, Las
Vegas, Nevada; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Nevada state prisoner Brian Kerry O’Keefe appeals pro se from the district

court’s judgment dismissing his action under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed O’Keefe’s action because defendants

are entitled to judicial and quasi-judicial immunity. See Duvall v. County of

Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001) (discussing judicial immunity, factors

relevant to whether an act is judicial in nature, and extension of judicial immunity

to officials other than judges “who perform functions closely associated with the

judicial process” (citation and internal quotation marks omitted)); Mullis v. U.S.

Bankr. Court, 828 F.2d 1385, 1394 (9th Cir. 1987) (“The judicial or quasi-judicial

immunity available to federal officers is not limited to immunity from damages,

but extends to actions for declaratory, injunctive and other equitable relief.”).

      We treat O’Keefe’s “motion for leave to file memorandum of points and

authorities” (Docket Entry No. 7) as a motion to supplement the opening brief, and

grant the motion. O’Keefe’s memorandum of points and authorities included with

his motion has been filed.

      AFFIRMED.




                                           2                                    18-16418